DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 8-10, 12-16, 18, 25-27, 29-37, 41-43, and 47-50 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the independent claims are allowed because the closest prior art, Sahlin et al(US20190116583), Tiirola et al (US20180270794), and Kishiyama et al (US20130114501), either singularly or in combination and a comprehensive search of prior arts failed to teach or suggest:
Allocating uplink resources for an uplink control channel transmission in a first transmission time interval (TTI) comprising three symbols within a slot of a subframe and identifying a reference signal (RS) configuration for the first TTI by identifying at least a first data symbol and a second data symbol” in which “the second data symbol [is| configured to carry second data that is redundant of first data carried by the first data symbol as recited in independent claims. Therefore, the independent claims are allowable.
The dependent claims are also allowable by virtue of their dependence on the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELILLAH ELMEJJARMI whose telephone number is (571)270-1656.  The examiner can normally be reached on Mon-Fri: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

Respectfully submitted,
/ABDELILLAH ELMEJJARMI/
Primary Examiner, Art Unit 2462